OFFICE   OF THE ATI’ORNEY   GENERAL OF -
                                  AUSTtN




Honorable0. W. Stakea
GeneralNanages-
Terns Fri8on System
HwMrille, Texar
War Gajor 3tidwd:               Qpiniori   30. O-7460

                                tit   Procrdtwa to be follwed
                                         t&e Rlson aystmlh  in
                                      % 0 handling of insan
                                      yvye6        We to hospibal.
                                               .
            Your lettw raqneatlngan opinion of t;liadepart-
amnt   has been receivedand is quoted balou:
            & find it~aeaeasaryto ruqmat an 'Opinicw
       of your Depld%Fmrit
                         on the follqvingt  :-
  .
            *The ,pisoanalof the State EXeeuoaya
       Iartitutionr(aa adiniais~rr~d by.the hard o
               have refusedte necept iasane prisoners
       fioutrol)
       in aam instanas6,from tbr Texks FrQon System,
       by virtue.ofthe exirtene~of Art;icl*,6203e,
       .%visedCivil St@utos.
            "It ag$nmrrto us that ArWlbti-,J186a
                                               and
       6203.~ trayconflict,aa Artiele'3~86a~providee
       for lnmne‘cionvicts    to be turned over to tha
       stata~hoapitals,    v&ire @ti8lo 620% propiderr
       that inaans tmxdatr     ara to be &old ib the
       pr‘iaonhoapltal.
            nPleam adviseuhat precadum should be
       f#lowed by the Prison System in the handling
       of inJ3aumeomsat8 +a to BorpitaliUaation, that
       i6, which State &pnay +&ould take cm of such
       lnsana ClDZWiCt8, ala0 furtishLngua with til*
       ;Sfu~~,~;.g~       0iAt~So~,if any, regnrding
                                                              167'

HozmrableD. W. Stekqr,Pegr.2


         A eubeequentletter dated October U, 1946
furnhhing additional 5nfonmti0,a 18, in part, as foilouer
          *Replyingto your letter of Oatober 29
    19b6 ngardin        Sl#, States Pslson P8yahopathb
    Hosphl       tall.ii#or IzvJktiale6203e,will
    ldvlse that aair hospital wee oonrtruotrd out,
    ;ibm;ey      approprited   by the Forty-ThirdLegir-
           . Howver, in this conneotioa,we wleh
    to advie. the6 thir hoepitelhe8 been ueed
    prlncipellyfor a generaltiepita for t&e
    lntfr oTa meP r b o a3 rbe& sdadttingcneee of
    verlouekindsj end on3:     p a very eaall pert hem
    been uord forpqehopa?dia         ptlonte:   Xn fact,
    %t is not.lqtip@d to hmdle but.8 wry limited
    aumbm of palciurbr in iihnt      oatbgwyr
           .. ,‘.




                            170..oasiad bu.thiAhd     L&is-


         “Seati& 1.‘~.
                    That.
                        ahaiddill         be’b&it,
    letabliehedaad -mintai.ned,   as a, part, of ae
    *iron   SyetcmPof Texas, an~~Xneti~u~lon for the
    examinatlon,;obssrvstian,   $reatmrttand itwar-,
  : aerationof all pereoixii  whb h8~e.been oonvlcted
    of felony, ytmdwho &aye-.been duly:;adjudged  In-
    sane.by any wiqmtent    Court rb 14Cr in thr St&o
    of .Texaejcad, whit here ,beea+quitted by P
    Cow% of bmpetenb Juriediotioaupon the +g-aunde
    of insanityieeld’institutiozk   to be knoti as the
    Stete~,P~~eon PepchopethioHospital.
r   .
                                                               168




            *section2. Pileconsttiation,
                                      rup art
        and maintenanceOS #aid inrtitutionshaf 1 be
        azAdwby appropriationto the Prisor? SyYyrtsm
        of.Toxarfor t%at purpose. Said Iaatitution
        shall be located cn any land adjaaent to6 or .
        within the u@llB iifthe prinoa8yrtoarat
        Huntwille, tiallsw~ounkijl,hxw.
              *Sed$.iea
                      )q 'TheTeinr-StakePriron
        wr,ob      Other gw8tm in abarge of the
        management of sai priron shall, upon the
        adviceof any priaoa phyalaim mnd any
        prisonor te raid Bospit'iA
                                 for abrervation,
        oar@-and treatment for thirty ()o) by8
        and upon final 41LIpminattLwI
                                    h shall eit&
        be soturned to aoti%arwmD or oa efiidavlt
        of insanity shall! be Silrd agahat hi@ a&,
        provided by law;




        ~(J3,p3.00)   I)ollaro   er yearr,   with provielons
        for hiwoelfand &ml Py not to oxaeed Five iiundmd’
                                                                .

                                                         If;9


Uonorable0. W. St&or, Pam Q


    ~{~.O@D$~d        &‘,‘ar,”tibh water,   lights,
                                Thi Cenor,al Hsn.ager
    of die Stata Prison ahaIf;’
                              appoiatauob assistant
    phyaloiana,wtrllqualifiedin paychtitry as he
    may deem beat, and.aaid asaiat~8 phymiaiana
    shali rearire a salary to ba f$xed by the Logis-
    latuts kaotto crwsed Two Thou88nd SItrrt Hundred
    ()2,700.000)Doliarsper jeerwith prqvialona
    fo@ board and 1wMry    far hbwrlf  and family.
    The mMag*I? of al*. Prlaml ?yacsrPSbrU’ supply
    thq necessaryguarda.*
           ‘waution 8. Thr feet    that the proviiiona




    ia   the   Stat* Peniteat;Kast'p
                                  beooma   hmne,   he
    aholl be tri+at6d                      at
                     b -ttm @irollphylicrisn
               gad ah l.be obswved by raid
    rrutltaril$o     aI




    Judgr shalli'orthwithproved to try said can-
    vlct in the same'maamr a0 other persona and
    under tha same rules     of prooodur.aa   apply to
    the,triof.Of     &itiSoM Who b0Uoin'3
                                       i~r88R8.m
Uenorsbh   II. W. Stakes,Page 5


               g&g 9 ata Ii08ital Or the treatma*
     %“P
     o m     0~30 +-+I+
                   OF o her p a6 proridrd hereafter
     by law, provided tbe provialon of thla law 6halli
     not apply to prisoner6 under aentenae of death
     .md oonfiaed within the State Penitentiary.
          %eatioa 2. When a Stetr Conviot, lo,aated
     01)My of the prison farm   booomoainaaar he
     8hU.l lmmdiately be tranr)rrrud to tb nu&
     prison at gn.tWvU~e fer obsarvation and treat-.~,
     rent.
           *S46tioa 3. Thr cotmtiyJudge 6nd Offiwr*
     Wying uid 60nvist 6h*ll reaeir6 the oara6feea
     as allWed by law for the trirl of.sueb aaaeu
     in the County Courtl but all ooat6 and expwtaea
     lnaident thereto  lmIlu&ing Cow% eoata and fees,
     ind 8h6 aorta of p~~vlding the nemlawy olothing
     for tlw aWesion of said aonviot to & State
     Xoapit~ Pa* the treatmentof tihe inoaa*, tt+
     get&r   with the oxpenaeof transfer      6&d
      riavnar to auah M iaetltutton   shall
                                          96   Wd
         the aanagar of the P~iaon Sy&tea smt of fWla
       low& foe 'haagwo.nt MB apratloa of the
     PFsaon Syob-.




                         -.--~ _- -- -- -
                          an eaergeaoyand       $.
                 I necsoefty that th4~.Conati8utiimal
     Xul6 r&Wring Rllla to be read on &we*
     severaldry6 in eaah UCUSO be aueplsndedand
     that this Aat ahall take sffeat.and b6 In
     for66 from and after Its pauaago, end it is 60
     6naated.w (%aphaaiaadded)
ionornb3.e
        .P.N. dtaicer,
                     Pnge 6


          Wlo.bvlirve
                    a oonsldemtion alro of Artlclo932a,
7smonfe Co60 of ~CrimlnalRocedure  will afford he1 in
nrrivlng at the intvmtof the Legisiaturs. Article f2e




         “a. To have besn lnmno at the tiao the act
    is allegidto have be*n sotss~ttmd~ but 8anoat
    the t5.m of trial, ha ah+  be imnodiatsl~dla-
    hargrdt
          “11. To kiavabeen inoun a8 thi tim ~the
    uct 18’allaged to havr been c omdtted    and ,insmo
    at tbo ‘tine  of triel, or aane at the tima   the
    act Aa allegvd to have been eoaaritted and3naank
    at W tiruaf t+lj the 00&t ,~hall         therrupon
    a a k.ao h  n6
                 q.  lnt@red 8~ the alnute.8
                   ivo                      of the Court
    nn WMr aom~tt~ng the dofendsntto thr Qustody
    of the shsriff,    to be kmpt oubjoct to the Jurt+er
    ord6r of Thor’  County Judge of’the  uounty,and t&a
    pro&edinga shall fcwthwlthbe eertifiied to the
    County Judge who shall at once take’the neaessary
    &spa. tg have’the defendanteomaitted to and eon-
    fi.nodin a State hoepitslfor the lnaaneuntfl ha
    brcoxer aant,
                                         .:
          Y3radion2. When the defez&i~:on    the trial
    of tie main charge’   ia the Inmnitp ;of the 4ifez.w
    dant the jury shdL1 be inbtrmcted,If they 86&t
    him on that g~ouod, to atate that ,faatwith thair
    verdiat,and if the7 further find the defendant:
         ea.~ To hem been iwane at the ‘timathe aot
    is allegedto have been oommlttrrd,but sane at the
    time of trial, he ahall be Lmedlataly disoharged;
Honorable D. #. Ytakea,Page $


          "b. To have been Inanne at the time the
     act is allegedto hnve been aommittad and in-
     5nn. at the tlae of trial, or Bane at the tim
     the aat Is allegedto have been committedand
     insane at the tiae of the trial, the Cou&
     shall thereupon 5mko and hare entered on the
     minn~ea of the Oourt an order ..nmitting              the
     defendanbto the euatodyef the aheriff2,  te
     be k ep lubjeot
               t      to the furtherelder of the,
     County Judge of.the.oou%t~ and the prooeod&ga
     8hall forthwith be amtiffed  t. ahe aOmy                         -

     Judg. who dmll at ozwe 8ILlIoth n9cresewy
     atepa to hato the defendantaoiianittod to aad
     coafiaedin a StBatehospital for the lnsana
     until he beaon.. .M.,
          5Seotiaa3. When bh. defer&dent      ao aoiaa&&ed
     to a hospitalfor tha lnaane beefma son., tha
     ruporintendent of the hoapitaX ah~ll ire written
     not:.. of that faet to the Judge of tit   l c o ur t
     fma which the order of ecamitment     tamed.,.Upon
     reaeiptof aueh aot%ae the Ju a 'shall      repulre
     the sheriffto bring the defeon dstant frix8 the bo
    :pital.andplace bin in.tbe proper euatody~uptl?                       2
     the   h*arin(c-may   be   bad‘before   IL   juryio   moB    .;
     Cvur% to deternine6afendant*alanityr.andif he
     be found mne he ahallbe diaehargad,unl~ahe
     hadbecm       rioualyfouad to ba aaue a8 ~,tlme
     a% wMch t-ria alle;[gPd’to hare eommlttedthe
     Off.I%S.  &argad in:whiah.V.nt, un1eas p1~viim5ly
     aaquitt.d,   he a&all be tried.forthe offenra
     eiwsrged."
           Althou& Artial 932a, v,rC. C. P., deals with the
questionof ~inaanity, when Inter 8.d as a defenaa,to a
crime and doe. not eovei the ler of fa.68 before uai 2111
we t l&k it aignifiaant b&o.use it pmrides for ,wami en%
                    of 11) all persona who are found to here
g.: gggq#q       a the tige the a@t ie alleged to have been
a0nuaitt.d 5nd attha time of trial, and (2) all peraonslzme
at the tlae the act ia alleged to have been oolamittedand
inrane at the thee of tri81.
                                                             173


BonorableD. W. Stakes, Page 8


          Tha additions1informationsuppliedin your saoond
letterleads ua to the conclusionthnt there is in effeat no
State Prison PayohopathlcHoaplBlaa providedfor in Artlole
6203e. Tou atate that,a prison hoapitnlwas oonstruatedout
of money appropriatedby the 43rd Leglalature,but that it
la uaed prinolpallyas a generalhoapitrl is rqulppedto
handle but a limited number of payahopathiapatienta,and
that no ap' pristlonhaa ever been mado to pay a Superinten-
dent w cap"led for ia Seotion6 of Article6203e.
         Tha appropriation for the aonatruation
                                              of
hospital18 found in the QeneralAppropriationBill
li3rdLegislatureand la aa follows3
         "hospital(to"be  uaad alao ior ,oriminally
     Lnaane)to be built with coaviot labor within tie
     prisonwalla at Huntavrtllo,Teacaa. . . &iO,OOOe
         A aearohof the appropriationbills alnaa 1933
disclosesthat no appro riation has ever baea made to pay
a .iuperintendent
                aa aalPed for in 3eotion6 of Article62038.
          Xt is tiie~opinion of this departmen tha8 until the
defloienoier~alroady wation~d in oonneotionwith Artiole
62036 are met, Arti6lcl 3186a V. 1. G. Y:, .indArtiola932a
V. 0. C. P1, willcontrol. hthough there may be a hoapitol
within the prisonwall8 suitablefor the housing,oPinaane,
it ia not proparlyett?ffsd ae urlled for ln Articlo6203,
and there~forefor all praotiaalpurposesit is not the.Gtnts
Prison Paychopathio Hospltslaa aontemplatedby Artialo620%.
          It is the furtheropinionof this deptitnent that
until thehospital ia properlystnffed and equippedall ln-
sane persona should be sent to a State tioapital
                                               in aaaordanoo
with Artiole3186a, V.A.C.S., and Atiiolr932a, V.C.C.P.
             trust   thia aatiafactorllp
                                       answ6rayour inquiry.
                                    Your8 very truly